NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

STEVEN MANUEL IGLESIAS, AKA                      No.   20-70377
Steven Acosta, AKA Steven M. Iglesias
Acosta, AKA Steven Iglesias, AKA Steven          Agency No. A094-304-583
Iglesias Acosta, AKA Steven M. Iglesias
Acosta,
                                                 MEMORANDUM*
                Petitioner,

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Steven Manuel Iglesias, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his request to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
terminate and dismissing his appeal from an immigration judge’s (“IJ”) decision

finding him removable, denying his prior motion to terminate, and denying his

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence whether clear and convincing evidence establishes

removability, Nakamoto v. Ashcroft, 363 F.3d 874, 882 (9th Cir. 2004), and

determinations regarding social distinction, Conde Quevedo v. Barr, 947 F.3d

1238, 1241-42 (9th Cir. 2020). We review for abuse of discretion the denial of a

motion to terminate. Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020). We

review de novo questions of law, including whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Conde Quevedo, 947 F.3d at 1241-42.

We deny the petition for review.

      Substantial evidence supports the agency’s determination that the

government met its burden of establishing that Iglesias is removable where he

conceded removability and did not seek to amend his concession. See Shin v.

Mukasey, 547 F.3d 1019, 1024 (9th Cir. 2008) (“[W]here the alien concedes

removability, the government’s burden in this regard is satisfied.” (citation and

internal quotation marks omitted)). The agency did not abuse its discretion in

denying Iglesias’s motion to terminate based on a challenge to removability where


                                          2                                   20-70377
he failed to meet his burden that he was “lawfully present in the United States

pursuant to a prior admission.” See 8 U.S.C. § 1229a(c)(2)(B).

      The BIA did not abuse its discretion in denying Iglesias’s request to

terminate based on Pereira v. Sessions, ––– U.S. –––, 138 S. Ct. 2105 (2018),

where his contention that the immigration court lacked jurisdiction over his

proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir.

2020) (“the lack of time, date, and place in the NTA sent to [petitioner] did not

deprive the immigration court of jurisdiction over her case”). Iglesias’s contention

that he did not receive proper service of his NTA fails where he conceded such

service.

      The record does not compel the conclusion that Iglesias established changed

circumstances to excuse his untimely asylum application. See 8 C.F.R.

§ 1208.4(a)(4). Thus, Iglesias’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Iglesias failed

to establish his proposed particular social groups are socially distinct. See Conde

Quevedo, 947 F.3d at 1243 (substantial evidence supported the agency’s

determination that petitioner’s proposed social group was not cognizable because

of the absence of society-specific evidence of social distinction). Thus, the agency

did not err in concluding that Iglesias did not establish membership in a cognizable

particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016)


                                          3                                    20-70377
(in order to demonstrate membership in a particular social group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))). Substantial evidence also supports the agency’s determination

that Iglesias failed to establish the harm he fears would be on account of an

imputed nationality. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”). In

his opening brief, Iglesias does not challenge the agency’s determination that he

failed to establish the harm he fears would on account of a political opinion. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus,

Iglesias’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Iglesias failed to show it is more likely than not that he will be tortured by or with

the consent or acquiescence of the government if returned to Honduras. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We do not consider Iglesias’s contention that the IJ failed to consider

humanitarian asylum because the BIA did not decide the issue, see Santiago-

Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited to grounds


                                           4                                    20-70377
relied on by the BIA), and Iglesias does not argue that was in error, see Lopez-

Vasquez, 706 F.3d at 1079-80. Iglesias’s contentions that the agency otherwise

erred in its legal analysis or ignored evidence fail. See Najmabadi v. Holder, 597

F.3d 983, 990 (9th Cir. 2010) (the agency adequately considered evidence and

sufficiently announced its decision).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         5                                    20-70377